Title: From George Washington to Major General Johann Kalb, 21 March 1780
From: Washington, George
To: Kalb, Johann


          
            Dear Sir
            Head Quarters Morris town 21st March 1780.
          
          I have recd your favr of yesterday, inclosing a letter for General Greene, which I shall not deliver to him, as I know he has not at present the means of building the Boats you mention. I would therefore recommend to you, to put out the best of those which you may find in the several Rivers for the purpose of Guard Boats. Upon referring to and reconsidering your former letter upon this subject, I am of opinion that the stations which you then pointed out will be dangerous, so far as they respect the distance between Elizabeth town and Amboy—the sound there being so exceedingly narrow, that a Boat pushed suddenly from the opposite shore in the night would more than probably take ours—Besides I do not think we are to look for a descent in any considerable force from that quarter—The enemy have generally hitherto embarked either at Long Island or upon the farther side of Staten Island, and have come thro’ the Kilns and across New Ark Bay, thereby avoiding

all discovery from this shore, which they would be subject to any where between Elizabeth town and Amboy—New Ark Bay is therefore in my opinion the proper and the safe place for your Guard Boats to ply—It is of considerable extent and a fleet of Boats may be discovered either by their working, or by sight, sometime before their approach.
          We have found on repeated experiments that the inhabitants will not remove their stock untill the moment of danger—indeed at this season, they have no places to send them, where they can be supplied with food. I would therefore have you give as general information as is in your power, that an incursion of the enemy may be expected, and recommend to the people to drive back their stock, upon the first communication of an alarm.
          I do not think it probable that the Enemy will put their designs, if they have any, into execution while our Commissioners are sitting at Amboy, I mention this as a matter of opinion only, and would not wish you to relax your Vigilance on that account—You will no doubt have the signals in the ⟨ut⟩most state of preparation, and keep a small party stationed with the Alarm Guns below Chatham. I a[m] Dr sir Yrs &c.
          
            G.W.
          
        